Citation Nr: 0028323	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-31 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than July 15, 1985, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


REMAND

The veteran served on active duty from April 1957 to August 
1958.  By a decision entered in August 1958, he was granted 
service connection for severe multiple neuritis, rated 100 
percent disabling, and a fracture of the left third 
metacarpal, rated zero percent disabling, effective from 
August 2, 1958 (the day immediately following his separation 
from service).

By a decision entered in November 1961, the rating for 
service-connected multiple neuritis was reduced to 60 
percent, effective from January 27, 1962.  By a subsequent 
decision entered in June 1964, the diagnosis of the condition 
was changed to well-compensated schizophrenia, and the rating 
was further reduced to 50 percent, effective from September 
1, 1964.

The 50 percent rating for schizophrenia remained in effect 
for many years, with temporary total ratings being assigned 
for multiple, discrete periods of hospitalization.  The Board 
of Veterans' Appeals (Board) denied a rating in excess of 50 
percent for a schizophrenic disorder by decisions entered in 
April 1986 and August 1989.

On the latter occasion, in August 1989, the Board also denied 
a claim for TDIU.  In so doing, the Board concluded that 
polyneuritis was not service connected "and thus do[es] not 
pertain to the issue of individual unemployability."

By a decision entered in July 1994, the RO granted (actually, 
re-established) service connection for polyneuritis, also 
shown as Guillain-Barre syndrome, effective from January 13, 
1992.  The RO assigned a 20 percent rating for weakness of 
the right upper extremity; a 20 percent rating for weakness 
of the left upper extremity; a 10 percent rating for weakness 
of the right lower extremity; a 10 percent rating for 
weakness of the left lower extremity; and a 10 percent rating 
for weakness of the lower facial muscles, bilaterally.  The 
RO also granted TDIU, effective from January 13, 1992.

In an April 1995 memorandum, the Director of the Compensation 
and Pension Service concluded that the decision entered in 
June 1964 was "clearly and unmistakably erroneous as it did 
not propose severance of the service-connected 
polyneuritis."  On that basis, the Director concluded that 
the ratings assigned for the residuals of polyneuritis should 
be made retroactively effective to September 1, 1964.  The 
Director further concluded that the 50 percent rating for 
schizophrenia was protected, and that the award of TDIU 
should be made effective from September 6, 1991, inasmuch as 
the Board had denied a claim for TDIU in August 1989, and the 
veteran had not thereafter filed another claim for TDIU until 
September 6, 1991.  (Implicit in the Director's conclusions 
was a determination that the Board's denial of TDIU in August 
1989 precluded the assignment of an effective date earlier 
that August 1989 for the subsequent award.)

In April 1995, the RO entered a decision assigning an 
effective date of September 1, 1964, for the award of service 
connection for residuals of polyneuritis.  The effect of the 
RO's decision was to increase the veteran's combined 
disability rating from 50 to 80 percent, beginning September 
1, 1964.  The RO also assigned an effective date of September 
6, 1991, for the award of TDIU.  The veteran appealed to the 
Board, challenging the effective date for the award of TDIU.

Subsequently, in January 1999, the RO entered a decision 
granting the veteran an effective date of July 15, 1985, for 
the award of TDIU.  The RO noted that the Board had denied a 
claim for TDIU in August 1989, but concluded, in effect, that 
the RO was not bound by the Board's decision because the 
Board had not considered polyneuritis to be part of the 
veteran's service-connected disability picture.  When the 
disabling effects of polyneuritis were considered, the RO 
concluded, the evidence established entitlement to TDIU back 
to July 15, 1985.

Presently on appeal to the Board is the issue of the 
veteran's entitlement to an effective date earlier than July 
15, 1985, for the award of TDIU.  Normally, in a case such as 
this, the mere existence of the August 1989 Board decision 
would preclude, as a matter of law, the assignment of an 
effective date prior to the date of the Board's decision.

Here, however, there were special circumstances at work-
namely, the supervening, retroactive restoration of service 
connection for multiple residuals of polyneuritis-that 
offered compelling reasons for revisiting the Board's August 
1989 decision as to TDIU.  As noted previously, the disabling 
effects of polyneuritis were explicitly excluded from the 
Board's consideration of the TDIU question in August 1989.  
Consequently, because it would be fundamentally unfair to 
hold the veteran to a Board decision on TDIU that (in 
hindsight) did not take into account all of his service-
connected disabilities, the Board, by a separate disposition, 
has vacated that portion of its August 24, 1989, decision 
that denied his claim for TDIU.

Now that the Board's August 1989 decision denying TDIU has 
been vacated, the Board is free to go behind that decision 
for purposes of determining whether the veteran is entitled 
to an earlier effective date for the award here in question.  
In other words, the Board's August 1989 decision no longer 
serves as a legal barrier to the assignment of an effective 
date prior to August 24, 1989.

Looking to the facts and circumstances as they existed prior 
to August 1989, the Board notes that the veteran filed a 
claim for 100 percent disability compensation in May 1972.  
The Board further notes that the RO in Los Angeles, 
California, denied that claim by a decision entered in June 
1973, and that the veteran submitted a notice of disagreement 
with respect to that decision in January 1974.  He was 
furnished a statement of the case (SOC) in October 1974, but 
no timely substantive appeal was thereafter received.  
Consequently, the RO's decision became final.

As long as the June 1973 decision remains final, it is 
binding on the Board.  The Board cannot fix an effective date 
for the award of TDIU prior to June 1973 so long as the June 
1973 decision remains in effect.  It is precluded by law.

However, as noted previously, there are special circumstances 
at work in this case-namely, the supervening, retroactive 
restoration of service connection for multiple residuals of 
polyneuritis-that raise questions as to whether, in June 
1973, at a time when the veteran was nominally service 
connected for schizophrenia only, the Los Angeles RO properly 
considered all of his service-connected disabilities, 
including polyneuritis, in adjudicating his claim for a total 
rating.  If the RO did not consider the disabling effects of 
polyneuritis in June 1973, and if it is clear that the RO 
would have been compelled to grant TDIU at that time had 
disability due to polyneuritis been properly considered, the 
RO's June 1973 decision could be revised or reversed on 
grounds of clear and unmistakable error (CUE).  See 
38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. § 3.105(a) 
(1999).

To date, the RO has not considered the question of whether 
the June 1973 decision is clearly and unmistakably erroneous.  
Neither has the veteran been notified that the Board would 
address such a question on the present appeal.  Consequently, 
in order to allow the RO an opportunity to address the CUE 
question, and to ensure the veteran procedural full due 
process of law, the Board will remand the matter to the RO.  
38 C.F.R. § 19.9 (1999).

The Board will also remand the matter to the RO so that 
efforts can be undertaken to obtain additional medical 
evidence pertinent to the present appeal.  Although the 
record shows that the veteran has been awarded disability 
benefits by the Social Security Administration (SSA), the 
medical reports underlying that award have not been procured 
for review.  Neither does the record contain reports of the 
veteran's treatment by a Dr. James Sena in Phoenix, Arizona, 
in 1963; by a Dr. Koller in Wheatridge, Colorado, in 1965; at 
Greenville Hospital in Greenville, Pennsylvania, in October 
1968; at the VA hospital in Sepulveda, California, in 1973; 
or at a private hospital in Palm Springs, California, around 
1983.  Also absent from the record are any reports of 
chiropractic treatment, which the veteran reportedly sought 
sometime prior to May 1965, and a complete set of clinical 
records from two of the 

veteran's treating physicians, Robert C. Galak, M.D., and 
Morton L. Kurland, M.D., both of Rancho Mirage, California.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his service-connected 
disabilities that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  The RO should 
undertake efforts to procure the medical 
records underlying the SSA's decision to 
grant the veteran disability benefits, 
and to ensure that all relevant records 
of VA treatment have been obtained for 
review.  The RO should also make efforts 
to obtain a complete set of clinical 
records from two of the veteran's 
treating physicians, Robert C. Galak, 
M.D., and Morton L. Kurland, M.D., both 
of Rancho Mirage, California, and 
reports of the veteran's treatment by a 
Dr. James Sena in Phoenix, Arizona, in 
1963; by a Dr. Koller in Wheatridge, 
Colorado, in 1965; at Greenville 
Hospital in Greenville, Pennsylvania, in 
October 1968; at the VA hospital in 
Sepulveda, California, in 1973; at a 
private hospital in Palm Springs, 
California, around 1983; and from an 
unnamed chiropractor sometime prior to 
May 1965.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.


2.  After the above development has been 
completed, the RO should take 
adjudicatory action on the matter of the 
veteran's entitlement to an effective 
date earlier than July 15, 1985, for the 
award of TDIU.  In so doing, the RO 
should consider whether the Los Angeles 
RO committed CUE when it denied the 
veteran's claim for a total rating in 
June 1973.  If the benefit sought is 
denied, a supplemental SOC (SSOC) should 
be issued.  If the RO finds that there 
was no CUE in the June 1973 decision, 
the SSOC should contain, among other 
things, a citation to, and discussion 
of, 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folders should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


